Title: To Thomas Jefferson from William C. C. Claiborne, 1 May 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            New-Orleans 1 May 1804
          
          I had the honor to receive yours of the 18th. of March, covering the complaint of M. Baudin, whose goods were siezed in execution at the suit of M. Labie; and I pray you to accept my thanks for this additional proof of the confidence which you are pleased to repose in me.
          I have already announced to the Department of State the establishment of a Court for the dispatch of Judicial business in New-Orleans, in all suits brought for sums of three thousand dollars and under. The Justices of that Court were selected, to the best of my judgment and information, from among the most intelligent and respectable inhabitants of the city and its vicinity. The forms of proceedings, I, in a great measure left to their own discretion; convinced that they would adopt such, as would be most consistent with equity, and the convenience and habits of the citizens; and I am not displeased to find that, they dispensed with much of the routine which seems to have been practised in the Spanish Courts, for the mere purposes of delay and favour, and an excessive accumulation of costs.
          It is stated to me that the suit in question was brought for the recovery of one thousand dollars, money actually lent, and interest thereon.—M. Baudin the defendant, was summoned to appear, but neglecting to do so, the cause was heard ex-parte, judgment went against him, and his property was seized by order of the Court, I believe in the manner in which he represents. While the execution was pending, M. Baudin solicited me to arrest it, alledging that, the proceedings against him were informal: but as he did not deny the debt, or suggest any substantial merits on which a defence could be grounded, I was unwilling to interfere with the judgment of the Court, and suffered the execution to proceed, only taking care that, the privileges of M. Baudin as a Sugar Planter, under the Laws of the Indies should not be violated. Those laws as I understand them, exempt from the common proces’ of execution, all Sugar works and lands employed in the cultivation of the cane, together with all Slaves, Cattle, and implements actually used in raising and manufacturing Sugar. But it has been, as I am told, the usage here, that Sugars when made, as well as the other property of the planter, are liable as in common cases, to be seized for the Satisfaction of judgments obtained against him. The seizure was I believe correctly levied, and the suit was afterwards compromised previous to a sale.
          Agreeably to your wish, I will communicate to M. Baudin and his Creditors (for he has since become a bankrupt) your receipt of his petition and your instructions to me thereon, together with the reasons for my opinion in his case; which I hope may be satisfactory.
          With Sentiments of great respect and sincere esteem I have the honor to be Your most obdt. Servt.
          
            William C. C. Claiborne
          
        